Case 2:20-cv-08944-PA-PD Document 6 Filed 10/05/20 Page 1 of 1 Page ID #:36



 1
                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11       MANUEL ANTONIO GONZALEZ,                  Case No. CV 20-08944-PA (PD)
         III,
12
                         Petitioner,               JUDGMENT
13
             v.
14
         MARCUS POLLARD, WARDEN1
15
                         Respondent.
16
17          Pursuant to the Order Dismissing Second or Successive Habeas Corpus
18   Petition,
19          IT IS ADJUDGED that the Petition is dismissed without prejudice.
20
     DATED: October 5, 2020.
21
22
23                                          PERCY ANDERSON
                                            UNITED STATES DISTRICT JUDGE
24
25
26   1
       Marcus Pollard, Warden of the Richard J. Donovan Correctional Facility, where
27   Petitioner is currently incarcerated, is substituted for the Respondent identified by
     title only in the Petition. See Fed. R. Civ. P. 25(d).
28
